Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Per agreements with Applicant’s representative (Mitesh Mehta) through the telephone on Feb. 26, 2021, independent claims 12 and 13 are cancelled. Dependent claims 16-17 are cancelled as well.
Allowable Subject Matter
Independent claim 1 and dependent claims 2-4 and 6-11 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Colson et al. (US 2017/0253354) and Marozin (US Patent No 10,300,661). 
For independent claim 1, Colson et al. (US 2017/0253354) discloses a method for the additive manufacturing of a receptacle (i.e. Fig. 1 illustrates a system 100 usable to implement 3-D printed packaging of items. [0018], Lines 1-2). Colson also discloses that a plurality of interconnected members are disposed to pack the item as illustrated in Fig. 2B (items 204A, 204B, 206A and 206B). However, Colson fails to disclose that the interconnected member is built based 1 as well.
Claims 2-4, 6-11 and 14-15 are dependent on claim 1 so they are allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742